EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Manjunath on 3/19/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1.    (Currently Amended) A system comprising: one or more processors of a machine; and
a memory storing instructions that, when executed by at least one processor among the processors, causes the system to perform operations comprising: 
receiving a reference to application data of an application;



in response to receiving the reference to the application data of the application, generating a
composite graphical user interface (GUI);

causing display of the composite GUI at a client device;

receiving a selection of an interface element representative of an application, the application comprising a data object, wherein the data object  comprises data attributes 

determining a data type data attributes 

selecting a compatible application from among a plurality of applications based on at least the data type 

causing display of interface elements of the compatible application within the composite GUI, 

wherein the composite GUI comprises a set of artifacts associated with the application data and in response to receiving selection of an artifact from the set of artifacts the composite GUI causes display of a project creation window having a set of options.

2.    (Original) The system of claim 1, wherein the selecting the compatible application from among the plurality of applications further comprises:
accessing a server that hosts application data corresponding to the compatible application, the application data identifying the set of interface elements of the compatible application.

3.    (Original) The system of claim 1, wherein the application data defines a set of interface elements, and the generating the application interface includes generating the application interface based on the set of interface elements.

4.    (Currently Amended) The system of claim 1, wherein the accessing receiving a selection of the data object at the client device includes:
receiving a search request that identifies the data object; and accessing the data object responsive to the search request.

5.    (Original) The system of claim 4, wherein the search request further comprises user permissions, and the operations further comprise:
causing display of a plurality of data objects based on the search request and the user permissions; and


6.    (Original) The system of claim 1, wherein the accessing the data object at the client device includes:
causing display of a presentation of a plurality of data objects that include the data object at the client device; and
receiving a selection of the data object from among the presentation of the plurality of data
objects.

7.    (Original) The system of claim 6, wherein the presentation of the plurality of data objects includes a display of an identification of an application that corresponds with each of the plurality of data objects.

8.    (Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving a reference to application data of an application;
identifying a data object associated with the application;
in response to receiving the reference to the application data of the application, generating a composite graphical user interface (GUI) 
causing display of the composite GUI at a client device;
receiving a selection of an interface element representative of an application, the application comprising a data object, wherein the data object comprises data attributes;


determining a data type data attributes 
selecting a compatible application from among a plurality of applications based on at least the data type 
causing display of interface elements of the compatible application within the composite GUI, 
wherein the composite GUI comprises a set of artifacts associated with the application data and in response to receiving selection of an artifact from the set of artifacts the composite GUI causes display of a project creation window having a set of options.

9.    (Original) The non-transitory machine-readable storage medium of claim 8, wherein the selecting the compatible application from among the plurality of applications further comprises:
accessing a server that hosts application data corresponding to the compatible application, the application data identifying the set of interface elements of the compatible application.



11.    (Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the accessing the receiving the selection of the data object at the client device includes:
receiving a search request that identifies the data object; and accessing the data object responsive to the search request.

12.    (Original) The non-transitory machine-readable storage medium of claim 11, wherein the search request further comprises user permissions, and the operations further comprise:
causing display of a plurality of data objects based on the search request and the user permissions; and
receiving a selection of the data object from among the plurality of data objects.

13.    (Original) The non-transitory machine-readable storage medium of claim 8, wherein the accessing the data object at the client device includes:
causing display of a presentation of a plurality of data objects that include the data object at the client device; and

objects.

14.    (Original) The system of claim 13, wherein the presentation of the plurality of data objects includes a display of an identification of an application that corresponds with each of the plurality of data objects.

15.    (Currently Amended) A method comprising:
receiving a reference to application data of an application;
identifying a data object associated with the application;
in response to receiving the reference to the application data of the application, generating a composite graphical user interface (GUI) 
causing display of the composite GUI at a client device;
receiving a selection of an interface element representative of an application, the application comprising a data object, wherein the data object comprises data attributes;

a data type data attributes 
selecting a compatible application from among a plurality of applications based on at least the data type 
causing display of interface elements of the compatible application within the composite GUI, 
wherein the composite GUI comprises a set of artifacts associated with the application data and in response to receiving selection of an artifact from the set of artifacts the composite GUI causes display of a project creation window having a set of options.

16.    (Original) The method of claim 15, wherein the selecting the compatible application from among the plurality of applications further comprises:
accessing a server that hosts application data corresponding to the compatible application, the application data identifying the set of interface elements of the compatible application.

17.    (Original) The method of claim 15, wherein the application data defines a set of interface elements, and the generating the application interface includes generating the application interface based on the set of interface elements.

18.    (Currently Amended) The method of claim 15, wherein the accessing receiving the selection of the data object at the client device includes:


19.    (Original) The method of claim 18, wherein the search request further comprises user permissions, and the method further comprises:
causing display of a plurality of data objects based on the search request and the user permissions; and
receiving a selection of the data object from among the plurality of data objects.

20.    (Original) The method of claim 15, wherein the accessing the data object at the client device includes:
causing display of a presentation of a plurality of data objects that include the data object at the client device; and
receiving a selection of the data object from among the presentation of the plurality of data objects.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 8 and 15, the references of record, either singularly or in combination, do not teach or suggest at least: 
“A system comprising: one or more processors of a machine; and
a memory storing instructions that, when executed by at least one processor among the processors, causes the system to perform operations comprising: 
receiving a reference to application data of an application;

identifying a data object associated with the application;

in response to receiving the reference to the application data of the application, generating a
composite graphical user interface (GUI);

causing display of the composite GUI at a client device;

receiving a selection of an interface element representative of an application, the application comprising a data object, wherein the data object  comprises data attributes 

determining a data type 

selecting a compatible application from among a plurality of applications based on at least the data type 

causing display of interface elements of the compatible application within the composite GUI, 

wherein the composite GUI comprises a set of artifacts associated with the application data and in response to receiving selection of an artifact from the set of artifacts the composite GUI causes display of a project creation window having a set of options.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175